Case 1:18-cv-20101-JEM Document 148 Entered on FLSD Docket 01/16/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

Case No.: 18-20101-CIV-MARTINEZ/OTAZO-REYES

GOVERNMENT EMPLOYEES INSURANCE
CO., GEICO INDEMNITY CO., GEICO
GENERAL INSURANCE COMPANY and
GEICO CASUALTY CO.,

Plaintiffs,

VS.

QUALITY DIAGNOSTIC HEALTH CARE
INC., JORGE E. MARTINEZ, CARLOS
ACEBO MARTINEZ, LUIS . ANIBAL
QUERAL, M.D., MOULTON KEANE, M.D.,
IVELIS GARCIA, and MICHEL VIERA, LMT,

Defendants.

&

 

FINAL JUDGMENT

THIS MATTER comes before the Court upon the Motion for Final Judgment (DE 141)
filed by Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,
GEICO General Insurance Company, and GEICO Casualty Company (collectively, “Plaintiffs” or
“GEICO”) against Defendants Quality Diagnostic Health Care, Inc., Jorge E. Martinez, Carlos
Acebo Martinez, Luis Anibal Queral, M.D., Moulton Keane, M.D., Ivelis Garcia, and Michel
Viera, LMT (collectively “Defendants”) under Rule 58(d) of the Federal Rules of Civil Procedure
following this Court’s Order granting in part and denying in part Plaintiffs’ motion for summary
judgement against Defendants (ECF No. 125). After considering the papers submitted in
connection with the application, the papers on file in this action, and the authorities cited, it is

hereby:
Case 1:18-cv-20101-JEM Document 148 Entered on FLSD Docket 01/16/2020 Page 2 of 2

ORDERED AND ADJUDGED that:

Judgment be entered in favor of Plaintiffs GOVERNMENT EMPLOYEES INSURANCE
CO., GEICO INDEMNITY CO., GEICO GENERAL INSURANCE COMPANY and GEICO
CASUALTY CO., against Defendants QUALITY DIAGNOSTIC HEALTH CARE INC., JORGE
E, MARTINEZ, CARLOS ACEBO MARTINEZ, LUIS ANIBAL QUERAL, M.D., MOULTON
KEANE, M.D., IVELIS GARCIA, and MICHEL VIERA, LMT, for: (1) damages in the amount
of $145,716.34; and (ii) prejudgment interest in the amount of $16,116.22, for a total sum of
$161,832.56 for which let execution issue. Interest shall accrue at the rate prescribed by 28 U.S.C.
§ 1961 until this judgment is satisfied. The Court retains jurisdiction to award attorneys’ fees and
costs incurred in this litigation, if appropriate.

DONE AND ORDERED in Chambers at Miami, Florida this |G day of January, 2020.

Que MN

JOSE E. Se TINEZ
UNITED SYATES DISTRICT JUDGE
